Citation Nr: 0124287	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-14 209	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.  

2.  The propriety of the initial, noncompensable rating 
assigned for service-connected lumbar strain with 
degenerative changes, and in effect from February 9, 1999 
through July 23, 2000.  

3.  Entitlement to a current rating in excess of 10 percent 
for service-connected lumbar strain with degenerative 
changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.  This appeal arises from a November 1999 
rating decision, which, among other things, denied the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure, and awarded service 
connection and assigned a noncompensable rating for lumbar 
strain with degenerative changes.  The Board of Veterans' 
Appeals (Board) notes that the February 1999 rating decision 
also awarded service connection and assigned a 10 percent 
rating for the veteran's allergic rhinitis and allergic 
sinusitis, and the February 1999 rating decision also awarded 
service connection and assigned a separate 10 percent rating 
for asthma.  

In an October 2000 rating decision, the RO, among other 
things, increased the rating for the veteran's service-
connected lumbar strain with degenerative changes to 10 
percent, effective July 24, 2000.  The veteran, through his 
representative, has expressed his dissatisfaction with the 10 
percent rating currently in effect for his service-connected 
lumbar strain with degenerative changes.  Accordingly, the 
issues with regard to the veteran's service-connected lumbar 
strain with degenerative changes are listed as shown on the 
preceding page.  See Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran had asbestos exposure in service.  

2.  The veteran does not currently have asbestosis or any 
other asbestos-related disease.  


3.  During the period from February 9, 1999 through July 23, 
2000, the veteran's service-connected lumbar strain with 
degenerative changes was manifested by clinical findings on 
VA examination of normal range of motion of the lumbosacral 
spine and a medical diagnosis of asymptomatic chronic lumbar 
strain with a history of degenerative changes.  

4.  During the period from February 9, 1999 through July 23, 
2000, the veteran's service-connected lumbar strain with 
degenerative changes was not manifested by symptoms of 
characteristic pain on motion of the lumbosacral spine.  

5.  Currently, the veteran's service-connected lumbar strain 
with degenerative changes results in no more than slight 
limitation of motion of the lumbosacral spine.  

6.  Currently, the veteran's service-connected lumbar strain 
with degenerative changes is not manifested by symptoms of 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure including asbestosis, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2000).  

2.  A compensable rating for the veteran's service-connected 
lumbar strain with degenerative changes is not warranted for 
the period from February 9, 1999 through July 23, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000).  


3.  The requirements for a current rating in excess of 10 
percent for the veteran's service-connected lumbar strain 
with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Asbestos Exposure

The veteran's DD Form 214 ("Certificate of Release or 
Discharge from Active Duty") shows that his primary military 
specialty for 17 years was working with heating, ventilation, 
air conditioning and refrigeration systems, and his primary 
military specialty for his additional 3 years of active duty 
was as a "journeyman" working with electrical systems.  His 
last duty assignment was with a civil engineer squadron.  

The veteran's service medical records include a medical 
report, dated in February 1990, in which he indicated that he 
had been briefed on the hazards of asbestos exposure and 
smoking tobacco.  He denied having smoked tobacco but, he 
reported that there had been numerous occasions in which he 
had worked in buildings in which he was exposed to asbestos.  
He described an incident which had taken place several days 
prior to the February 1990 medical report; in which he had 
been removing shingles for approximately two hours.  The 
veteran indicated that the shingles were not handled 
properly, and dust resulting from improper handling of the 
shingles was visible.  The examiner's assessment was of past 
and present asbestos exposure.  A report of an x-ray study of 
the veteran's chest, dated in March 1990, contained the 
examiner's finding that the lungs were clear.  The 
cardiomediastinal silhouette and hila were normal.  The 
pleural surfaces were smooth, and were without pleural 
thickening, plaque formation or calcification.  The 
examiner's impression was of a chest x-ray study which was 
negative for abnormalities.  The examiner further indicated 
that the x-ray study was negative for evidence of asbestos-
related disease.  

Post-service records of medical treatment of the veteran at a 
family practice clinic of the Womack Army Medical Center, at 
Fort Bragg, North Carolina, dating from December 1997 to 
December 1998, include medical diagnoses of sinusitis.  The 
records do not contain a diagnosis of an asbestos-related 
disorder.  

On VA examination in July 1999, the veteran stated that he 
was employed performing light maintenance for the county 
public school system.  He gave a history of frequent exposure 
to asbestos in service.  He indicated that he did not have 
any symptoms associated with his exposure to asbestos at the 
time of the examination.  On clinical evaluation, the 
examiner noted that the veteran's lungs were clear.  The 
examiner's diagnosis included history of asbestos exposure, 
with the veteran asymptomatic on examination.  The examiner 
further indicated that an x-ray study of the veteran's chest, 
performed in conjunction with the examination, was normal.  A 
report of VA spirometry testing in July 1999 included the 
veteran's complaints of shortness of breath, and tightness 
and congestion in his chest.  The examiner indicated that the 
results of the spirometry testing were normal.  

With regard to the claim of entitlement to service connection 
for residuals of asbestos exposure, there is no statute 
specifically dealing with asbestos and claims of entitlement 
to service connection for asbestos-related diseases, and the 
Secretary of VA has not promulgated specific regulations for 
such cases.  However, in 1988, VA issued a circular on 
asbestos-related disease which provided guidelines for the 
consideration of asbestos-related claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) hereinafter, 
"DVB Circular").  The information and instructions 
contained in the above-referenced DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.21 (January 31, 1997) (hereinafter, "M21-
1").  In addition, an opinion issued by VA's General Counsel 
in April 2000, discussed the provisions of M21-1 regarding 
asbestos claims and, in part, concluded that medical nexus 
evidence is needed to establish a claim based on in-service 
asbestos exposure.  See VAOPGCPREC 4-00.  

Based on the foregoing, VA must analyze the veteran's claim 
of entitlement to service connection for residuals of 
asbestos exposure under the established administrative 
protocols using criteria which recognize the latency period 
for asbestos-related diseases, and which further recognize 
that such diseases may develop even after only brief exposure 
to asbestos.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Pursuant to 
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997), VA 
is to consider the latency period for asbestos-related 
diseases as varying from 10 to 45 or more years between first 
exposure and development of the disease.  Additionally, an 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.  

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 vet. App. 
120, 124-125 (1997).  In Ashford, the United States Court of 
Appeals for Veterans Claims (Court), while holding that the 
veteran's claim had been properly developed and adjudicated, 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim development procedures.  Where asbestos-
related claims are at issue, the RO must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop the evidence to ascertain whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  See M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 
and 7-IV-4 (January 31, 1997).  Additionally, and pursuant to 
M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997), 
radiographic changes which would be indicative of residuals 
associated with asbestos exposure include interstitial 
pulmonary fibrosis (asbestos), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

With regard to the claim of service connection for residuals 
of asbestos exposure, the facts as established by the record 
and the action of the RO in developing this issue are 
sufficient to meet the above requirements.  This has been 
demonstrated, notwithstanding that the procedure outlined 
above was not followed precisely.  

The evidence establishes that the veteran had asbestos 
exposure in service.  If there were current clinical 
documentation of the existence of asbestosis or other 
asbestos-related disease, the Board would be inclined to 
attribute such pathology to the asbestos exposure in service.  
The Board would not be inclined, in this particular case, to 
attribute a relevant disease entity to asbestos exposure 
prior to service or after service.  

In this case, the veteran had a comprehensive VA examination 
to determine the presence or absence of asbestosis or other 
asbestos-related disease, and no such pathology is present.  
Service connection cannot be granted for asbestos exposure 
alone.  The exposure must result in some identifiable 
residual(s).  Here, it has not.  VA is not required to 
provide assistance to a claimant where, as here, assistance 
has already been provided, and the record is such that there 
is no reasonable possibility that additional assistance would 
aid in substantiating the claim.  (VCAA), Pub. L. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).  (Furthermore, the Board notes that, even if the 
veteran had asbestosis now, he could not get one rating for 
asthma and one rating for asbestosis.  The ratings for both 
conditions are based on pulmonary function testing.  The 
veteran could be evaluated under the Diagnostic Code which 
would provide the higher rating, but he could not receive 
separate ratings under different Diagnostic Codes.  See 
38 C.F.R. § 4.14 (2000).)  Accordingly, the appeal as to the 
claim of entitlement to service connection for residuals of 
asbestos exposure must be denied.  


The Initial Noncompensable Rating Assigned for
Service-Connected Lumbar Strain with Degenerative 
Changes and in Effect from February 9, 1999
Through July 23, 2000

As noted above, on VA examination of the veteran in July 
1999, he indicated that he was employed performing light 
maintenance for the local public school system.  He 
complained of occasional soreness with movement of his low 
back.  On clinical evaluation, the examiner indicated that 
the veteran had preserved lumbar lordosis and normal range of 
motion of his lumbar spine without pain.  Forward flexion was 
to 90 degrees.  Right lateral bending at the waist was to 40 
degrees, and left lateral bending at the waist was to 40 
degrees.  Rotation to the right in the lumbar area was to 25 
degrees without pain, and rotation to the left in the lumbar 
area was to 25 degrees without pain.  There was no pelvic 
tilt, and there was no weakness associated with the lumbar 
segment of the spine.  Deep tendon reflexes were symmetrical 
and normal.  The examining physician's diagnoses included 
chronic lumbar strain with a history of degenerative change, 
asymptomatic on examination, with normal range of motion.  

On VA examination of the veteran in July 2000, by the same 
physician who examined him in July 1999, the veteran 
complained of low back discomfort of greater severity than 
that reported on the VA examination in 1999.  He indicated 
that his low back pain causes him to have difficulty in 
finding a comfortable position in which to rest at night.  
The examining physician noted that the veteran did not 
complain of weakness associated with his low back, but he 
indicated that he has a small amount of low back stiffness.  
The examiner indicated that there were no complaints of easy 
fatigue or lack of endurance in connection with the veteran's 
low back.  It was further noted that the veteran does not 
have flareups of back pain, and he does not use a brace, a 
cane, or crutches.  He indicated that he is employed by the 
local county school system supervising maintenance 
activities, and his apprentice performs the heaviest lifting, 
pushing, and loading.  Range of motion of the lumbar spine 
was reported as forward flexion to 90 degrees, with 
discomfort at 60 degrees,  Right lateral bending at the waist 
was to 40 degrees, and left lateral bending at the waist was 
to 40 degrees.  Rotation in the lumbar area was to 20 degrees 
on the right, and rotation in the lumbar area was to 20 
degrees on the left.  Rotation to the right produced 
discomfort, and it was noted that the veteran demonstrated 
some discomfort on deep palpation of the right lower 
paralumbar area.  There was no tenderness over the sacroiliac 
or hip, and the veteran did not demonstrate pelvic tilt.  
Straight leg raising testing was asymptomatic.  The 
examiner's diagnoses included chronic lumbar strain, 
symptomatic on motion, with degenerative changes seen on x-
ray study.  On VA x-ray study of the veteran's lumbar spine 
in July 2000, the examiner's diagnostic impression was of 
degenerative changes with osteophytic spurring.  The joint 
spaces were unremarkable, and the examiner indicated that 
there was no acute bony process identified.  

The veteran has been accorded two VA examinations evaluating 
his lumbar spine during each of the two time periods at 
issue.  The veteran has not indicated that there is 
additional evidence which might aid his claims as to his 
service-connected lumbar strain with degenerative changes, or 
which might be pertinent to his claims, and which has not yet 
been obtained.  Therefore, the Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the claims with regard to the veteran's lumbar spine has been 
obtained.  See VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Diagnostic Code 5295 governs ratings for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under Diagnostic 
Code 5295, a noncompensable rating is assigned for 
lumbosacral strain if there are only slight subjective 
symptoms.  A 10 percent rating is assigned for lumbosacral 
strain if there is characteristic pain on motion.  A 20 
percent rating is warranted if there is a lumbosacral strain 
with evidence of muscle spasm on extreme forward bending of 
the lumbosacral spine and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
assignable for severe lumbosacral strain, with listing of the 
entire spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing and irregularity of the joint space, or some of 
the above symptoms with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

Diagnostic Code 5292 governs ratings based on limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  Under Diagnostic Code 5292, a 10 percent 
rating is assignable if there is slight limitation of motion 
in the lumbar spine.  A 20 percent rating is warranted if 
there is moderate limitation of motion of the lumbar spine.  
A 40 percent rating is assigned if there is severe limitation 
of motion of the lumbar spine.  

By way of summary, on VA examination in July 1999, the 
veteran complained of occasional soreness with motion of his 
low back.  However, he did not report low back pain in 
connection with movement of his low back on clinical 
evaluation at the time of the examination, and the clinical 
findings reported and the examining physician's diagnoses 
included normal range of motion of the low back.  It was 
noted that the veteran was employed at the time of the 
examination, and that his employment was not reported as 
being adversely affected by his service-connected low back 
disability.  Additionally, the examining physician noted that 
there was no weakness associated with the veteran's low back, 
and there were no reported findings of fatigability and 
incoordination.  There was no pain on movement of the low 
back, and as a result, there were no reported findings of 
functional loss due to pain on undertaking motion or weakened 
movement.  The Board finds no basis for assignment of a 
higher disability rating pursuant to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  Given all of 
the foregoing, the Board further concludes that a compensable 
rating is not warranted under either Diagnostic Code 5292 or 
under Diagnostic Code 5295 for the veteran's service-
connected lumbar strain with degenerative changes during the 
period from February 9, 1999 through July 23, 2000, and the 
appeal as to this issue must be denied.  


A Rating in Excess of 10 Percent for Service-Connected
Lumbar Strain with Degenerative Changes

On VA examination of the veteran in July 2000, he indicated 
that he had low back discomfort of greater severity than that 
reported on the VA examination in July 1999.  On clinical 
evaluation, it was noted that the veteran had some discomfort 
with movement of his low back, and the reported clinical 
findings as to range of motion reflect slight limitation of 
motion of the lumbar segment of his spine.  The examiner 
indicated that there were no complaints of easy fatigue or 
lack of endurance with the veteran's lumbar spine, and there 
are no flareups of pain.  He continues to be employed, and it 
does not appear that his service-connected lumbar spine 
disorder adversely affects his ability to function in his 
employment in a significant manner.  The Board finds no basis 
for assignment of a higher disability rating pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  
Given all of the foregoing, the Board further concludes that 
a rating in excess of 10 percent for the veteran's service-
connected lumbar strain with degenerative changes is not 
warranted under either Diagnostic Code 5292 or Diagnostic 
Code 5295, and the appeal as to this issue must be denied.  


ORDER

Entitlement to service connection for residuals of asbestos 
exposure is denied.  

Entitlement to a compensable rating for a service-connected 
lumbar strain with degenerative changes, in effect from 
February 9, 1999 through July 23, 2000, is denied.  

Entitlement to a current rating in excess of 10 percent for a 
service-connected lumbar strain with degenerative changes is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

